STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


                                                                                 FILED
In re: A.W.-1 and A.W.-2                                                     December 1, 2017
                                                                              EDYTHE NASH GAISER, CLERK
No. 17-0685 (Barbour County 16-JA-82 & 16-JA-83)                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA



                              MEMORANDUM DECISION
        Petitioner Father J.W., by counsel Aaron P. Yoho, appeals the Circuit Court of Barbour
County’s June 30, 2017, order terminating his parental rights to A.W.-1 and A.W.-2.1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Lee Niezgoda,
filed a response in support of the circuit court’s order. The guardian ad litem (“guardian”),
Allison C. Iapalucci, filed a response on behalf of the children also in support of the circuit
court’s order. On appeal, petitioner argues that the circuit court erred in terminating his parental
rights to the children without considering a less-restrictive dispositional alternative.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In October of 2016, the DHHR filed an abuse and neglect petition against petitioner
alleging that petitioner had a long criminal history and multiple incarcerations due to his
substance abuse. According to the petition, petitioner’s substance abuse contributed to his
abandonment of the children and to their exposure to domestic violence in the home. The petition
also alleged that petitioner knowingly allowed the children to be abused and neglected by their
mother, C.B., based upon her history of drug abuse and the “dangerous home environment.” At
the time of the petition’s filing, petitioner was under the supervision of the local community
corrections center staff because he pled guilty to possession of a controlled substance; breaking
and entering; grand larceny; and conspiracy, and received suspended sentences.

       On January 13, 2017, petitioner failed to report to the community corrections center for a
required drug screen. Staff contacted petitioner and he admitted that he had abused controlled

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990). Additionally, because the children share the same initials, we
will refer to the children as A.W.-1 and A.W.-2 throughout this memorandum decision.


                                                 1

substances and would test positive for controlled substances if screened. Community corrections
staff directed petitioner to report to the center on January 17, 2017, but he again failed to report.
Staff later discovered that petitioner left his residence, had been fired by his employer, and his
whereabouts were unknown. On January 26, 2017, the circuit court held an adjudicatory hearing
wherein petitioner failed to appear but was represented by counsel. Petitioner’s counsel
represented to the court that he did not know the petitioner’s whereabouts at the time of the
hearing. At the conclusion of the hearing, the circuit court found that petitioner abandoned the
children by absconding from law enforcement; engaged in domestic violence against the mother,
C.B., and against A.W.-1, and failed to provide support for the children. In February of 2017,
petitioner’s prior criminal sentences were reinstated after he admitted to violating the rules of his
community corrections center supervision, including abusing drugs.

        In April of 2017, the circuit court held a dispositional hearing wherein petitioner did not
present evidence or testimony but requested a disposition pursuant to West Virginia Code § 49­
4-604(b)(5).2 Petitioner admitted that his current sentence of incarceration prohibited him from
complying with the terms and conditions of an improvement period. At the conclusion of the
hearing, the circuit court found no reasonable likelihood that petitioner could substantially
correct the conditions of abuse and neglect in the near future and that termination of petitioner’s
parental rights was consistent with the best interests of the children. Ultimately, the circuit court
terminated petitioner’s parental rights to the children by an order entered on June 30, 2017.3 This
appeal followed.

       The Court has previously established the following standard of review:

              “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if

       2
           West Virginia Code § 49-4-604(b)(5) provides that

       Upon a finding that the abusing parent or battered parent or parents are presently
       unwilling or unable to provide adequately for the child’s needs, commit the child
       temporarily to the care, custody, and control of the state department, a licensed
       private child welfare agency, or a suitable person who may be appointed guardian
       by the court.
       3
        Both parents’ parental rights to the children were terminated below. According to the
guardian and the DHHR, the children were placed in the custody of their maternal grandparents
and the permanency plan is adoption into that home.
                                                 2

       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

         Petitioner’s only argument on appeal is that the circuit court erred in terminating his
parental rights to the children without considering a less-restrictive dispositional alternative
because he “relapsed into substance abuse issues after several months of sobriety and showed a
desire to continue his relationship with his children.” We disagree. West Virginia Code § 49-4­
604(6) provides that circuit courts are directed to terminate parental rights upon finding that there
is “no reasonable likelihood that the conditions of neglect or abuse can be substantially corrected
in the near future” and that termination is necessary for the children’s welfare. West Virginia
Code § 49-4-604(c)(3) provides that no reasonable likelihood that the conditions of abuse or
neglect can be substantially corrected exists when “[t]he abusing parent . . . ha[s] not responded
to or followed through with a reasonable family case plan or other rehabilitative efforts[.]” We
have also held that “[t]ermination . . . may be employed without the use of intervening less
restrictive alternatives when it is found that there is no reasonable likelihood . . . that conditions
of neglect or abuse can be substantially corrected.” Syl. Pt. 7, in part, In re Katie S., 198 W.Va.
79, 479 S.E.2d 589 (1996).

        In this case, the evidence clearly supports the circuit court’s finding that there was no
reasonable likelihood that petitioner could have substantially corrected the conditions of abuse or
neglect in the near future. It is undisputed that petitioner admitted that he abused controlled
substances throughout the underlying proceedings and his whereabouts were unknown at the
time of the adjudicatory hearing. Furthermore, petitioner violated the community correction
center rules, failed to report, left his residence, lost his job, and absconded from law
enforcement. As such, we find no error in the circuit court’s termination of petitioner’s parental
rights without imposing less-restrictive dispositional alternatives.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
June 30, 2017, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: December 1, 2017


CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker

                                                  3